DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019 and 05/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (JP2006155176) in view of Kurauchi et al. (US 2015/0333636).
Regarding claim 1, Honda teaches an electronic control device (see figures 2, 6, 7; and par. [0008], [0011-0016] and [0033-0057]), comprising: a reconfiguration circuit which is a reconfigurable logic circuit (see par. [0008] and [0011-0016]; a reconfigurable signal processing system for a vehicle in which the signal processing unit 1 to Np is connected to the network 2a); a main power supply circuit (fig. 6: I0B6c) which supplies a power supply voltage to the reconfiguration circuit (see par. [0049]; the I0B 6c has a function to convert an external logic voltage to an internal logic voltage); an auxiliary current source circuit (fig. 6: CB6e, SB6d, CLB6b) which controls a current supplied from the main power supply circuit to the reconfiguration circuit (see par. [0011-0016] and [0048-0057]); and a function control unit (fig. 10: 10a and par. [0011-0016]) which determines an operation mode of the reconfiguration circuit, on the basis of a mode determination signal input from the outside and indicating a traveling mode of a vehicle, and controls a reconfiguration of the reconfiguration circuit on the basis of a 
However, Honda does not explicitly teach the current source circuit increases or decreases the current supplied to the reconfiguration circuit in accordance with a load variation of the reconfiguration circuit, on the basis of an auxiliary current control signal for giving an instruction on an increase or decrease of the current supplied to the reconfiguration circuit.
Kurauchi teaches in the power system for vehicle 10 including a vehicle ECU 15, a control circuit 42 which is an ECU lower than the vehicle ECU 15 (see figure 1 and par. [0036]), a control circuit 42 is provided. It has a microcomputer containing RAM etc. which store data temporarily when CPU, and ROM and CPU in which the control program was stored run a control program (see par. [0080]), If the change in slave output voltage Vo2 accompanied by the sudden fluctuation of load, i.e., a transient change, is detected (see par. [0124-0126]; and it is described that a control to switch a target command value to a voltage command value calculated so as to suppress increase/ decrease of the slave output voltage Vo2 is performed (see par. [0149-0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kurauchi into the electronic control device of Honda in order to provide an electric power converter, which 
Regarding claim 2, furthermore Honda discloses the electronic control device, wherein the main power supply circuit (I0B6c )supplies the power supply voltage to other logic circuits other than the reconfiguration circuit included in the electronic control device (see par. [0049]; the I0B6c has a function to convert an external logic voltage to an internal logic voltage).
Regarding claim 8, Honda teaches an in-vehicle system having an autonomous traveling control device for controlling autonomous traveling of a vehicle (see figures 2, 6, 7; and par. [0008] and [0011-0016]; Configuration of the System] FIG. 2 is a diagram showing a configuration example of an in vehicle network when the reconfigurable signal processing system of the present invention is applied to a vehicle), wherein the autonomous traveling control device has a reconfiguration circuit which is a reconfigurable logic circuit (see par. [0008] and [0011-0016]; a reconfigurable signal processing system for a vehicle in which the signal processing unit 1 to Np is connected to the network 2a), a main power supply circuit (fig. 6: I0B6c) which supplies a power supply voltage to the reconfiguration circuit (see par. [0049]; the I0B6c has a function to convert an external logic voltage to an internal logic voltage), an auxiliary current source circuit (fig. 6: CB6e, SB6d, CLB6b) which a current supplied from the main power supply circuit to the reconfiguration circuit (see par. [0011-0016] and [0048-0057]), and a function control unit (fig. 10: 10a and par. [0011-0016]) which determines an operation mode of the reconfiguration circuit, on the basis of a mode determination signal input from the outside and indicating a traveling mode of a vehicle, and controls a 
However, Honda does not explicitly teach the current source circuit increases or decreases the current supplied to the reconfiguration circuit in accordance with a load variation of the reconfiguration circuit, on the basis of an auxiliary current control signal for giving an instruction on an increase or decrease of the current supplied to the reconfiguration circuit.
Kurauchi teaches in the power system for vehicle 10 including a vehicle ECU 15, a control circuit 42 which is an ECU lower than the vehicle ECU 15 (see figure 1 and par. [0036]), a control circuit 42 is provided. It has a microcomputer containing RAM etc. which store data temporarily when CPU, and ROM and CPU in which the control program was stored run a control program (see par. [0080]), If the change in slave output voltage Vo2 accompanied by the sudden fluctuation of load, i.e., a transient change, is detected (see par. [0124-0126]; and it is described that a control to switch a target command value to a voltage command value calculated so as to suppress increase/ decrease of the slave output voltage Vo2 is performed (see par. [0149-0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kurauchi into the in-vehicle system of Honda in order to provide an electric power converter, which has a 
Regarding claim 13, Honda teaches a power supply device (see figures 2, 6, 7; and par. [0008], [0011-0016] and [0033-0057]), comprising: a main power supply circuit (fig. 6: I0B6c) which supplies a power supply voltage to a reconfiguration circuit which is a reconfigurable logic circuit (see par. [0008], [0011-0016] and [0049]; a reconfigurable signal processing system for a vehicle in which the signal processing unit 1 to Np is connected to the network 2a; and the I0B6c has a function to convert an external logic voltage to an internal logic voltage); and an auxiliary current source circuit (fig. 6: CB6e, SB6d, CLB6b) which a current supplied from the main power supply circuit to the reconfiguration circuit (see par. [0011-0016] and [0048-0057]), wherein the auxiliary current source circuit (CB6e, SB6d, CLB6b) which increases or decreases the current supplied to the reconfiguration circuit in accordance with a load variation of the reconfiguration circuit, on the basis of an auxiliary current control signal for giving an instruction on an increase or decrease of the current supplied to the reconfiguration circuit (see par. [0011-0016] and [0033-0047]).
However, Honda does not explicitly teach the current source circuit increases or decreases the current supplied to the reconfiguration circuit in accordance with a load variation of the reconfiguration circuit, on the basis of an auxiliary current control signal for giving an instruction on an increase or decrease of the current supplied to the reconfiguration circuit.
Kurauchi teaches in the power system for vehicle 10 including a vehicle ECU 15, a control circuit 42 which is an ECU lower than the vehicle ECU 15 (see figure 1 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kurauchi into the power supply device of Honda in order to provide an electric power converter, which has a slave converter operating based on a current command value from a master converter, capable of suppressing an output voltage from suddenly changing.
Allowable Subject Matter
Claims 3-7, 9-12, and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 3, 9 and 14 are allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “an auxiliary current database which stores an operation mode of the reconfiguration circuit and control information of the auxiliary current source circuit corresponding to the operation mode; and an auxiliary current control unit which acquires the control information corresponding to the determined operation mode from the auxiliary current database, on the basis of a determination 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






//TOAN T VU/ Primary Examiner, Art Unit 2836